El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
El demandado Acisclo Rodríguez fue acusado en la Corte de Distrito de Ponce del delito de perjurio, y después del jui-cio, fuá condenado á un año y seis meses de presidio con tra-bajos forzados, y al pago de las costas.
La causa fué elevada á este Tribunal Supremo en apela-ción, pero no nosjba sido certificada la prueba en manera al-guna, y puesto que no hemos encontrado en el récord ningún error, debe confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández,. Figueras y MacLeary.